Citation Nr: 1324727	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-45 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to a low back disorder, to include degenerative disc disease (DDD) of the lumbar spine, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 2001.  The Veteran also served in the United States Army Reserves from November 16, 2002, to December 6, 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, RI.    

The Veteran presented testimony before the Board in March 2012; the transcript has been associated with the claims folder.

In May 2012, the Board remanded the claims on appeal for further development and adjudication.  

The claim for a low back disorder under a merits analysis, as well as the claims for bilateral pes planus and a heart disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A May 2001 rating decision denied the claim of service connection for a lumbar spine condition (now claimed as a low back disorder, to include DDD of the lumbar spine); the Veteran did not appeal the decision and new and material evidence pertinent to the issue was not received within one year of notice of the decision.    

2.  Certain items of evidence received since the May 2001 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disorder, to include DDD of the lumbar spine.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disorder, to include DDD of the lumbar spine.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for low back disability, to include DDD of the lumbar spine.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (including Veterans Benefits Management System (VBMS)), which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a low back disorder, to include DDD of the lumbar spine.  The record indicates that originally in a May 2001 rating decision, the RO denied a claim for a lumbar spine condition on the basis that the Veteran did not have a current low back disorder.  The RO additionally found that the there was no evidence that a lumbar spine condition was incurred in or caused by military service.

The Veteran did not appeal this decision.  38 C.F.R. § 20.302(a).  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  

Additional service treatment records dated between October 2000 and January 2001 (pathology reports of a shave biopsy and HIV test results) received after the May 2001 rating decision were not related to the claim for a low back disorder.  38 C.F.R. § 3.156(c)(i).  Additional service treatment records dated between 2001 and 2005  did not exist when VA decided the claim in May 2001.  38 C.F.R. § 3.156(c)(2).  As such, VA shall not reconsider the claim filed in April 2001.  

The May 2001 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the May 2001 rating decision were the Veteran's service treatment records which show he was involved in a motor vehicle accident in January 1997.   The car he was in skidded and hit a guardrail; the Veteran was only treated for whiplash injury.  The Veteran complained of low back pain of 1.5 years duration in September 2000.  He was diagnosed with mechanical low back pain.  The Veteran reported a back injury on his December 2000 separation medical history.  The corresponding separation physical examination was negative for a disability of the spine.  

Post-service, the Veteran was afforded a VA examination in January 2001. He complained of occasional low back pain.  Physical examination of the lumbar spine was normal.  The examiner indicated the Veteran had no current problems related to the lumbar spine.   The examiner concluded that as the Veteran had a normal physical  examination without symptoms, he could not "ascribe physical diagnosis to his lumbar...spine."

Evidence submitted subsequent to May 2001 rating decision includes private treatment records dated in 2009 containing complaints of low back pain.  A January 2009 x-ray revealed DDD of L5-S1.  Reserve service treatment records contain complaints of low back pain in 2005 after lifting a dumbbell at the gym.  The Veteran was diagnosed with lumbar strain and spasm.   

In various statements, the Veteran complained of low back pain since his motor vehicle accident during active service and re-injury to his low back in 2005 during his Reserve service.  

The Veteran testified before the Board in March 2012.  He testified that he injured his low back in the January 1997 motor vehicle accident.  He further testified that he re-injured his back while stationed at Fort Drum.  He also stated that he had massive spasms in 2005 during his annual training at Fort Leonard Wood.  He testified of continued pain, stiffness, and spasms. 

As noted previously, in the May 2001 rating decision, the RO determined that the Veteran did not have a current lumbar spine disorder.  The RO additionally found that the evidence did not show that a lumbar spine condition was incurred in or caused by military service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran has been diagnosed with DDD of L5-S1.  He testified before the Board that he has continued problems with his low back since the motor vehicle accident during his active military service and sustained re-injury of his low back during his Reserve service.  

These "new" records are  "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim (a current low back disability) and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a low back disability, to include DDD of the lumbar spine, is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection a low back disability, to include DDD of the lumbar spine.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a low back disability, as well as the claims of service connection for bilateral pes planus and a heart condition.  

The record compiled for appellate review of these matters to this point appears incomplete.  

In May 2012, the Board remanded the matter to obtain information regarding the Veteran's Reserve service, to include his date of entry into Reserve service and the exact dates of each and every period of active duty, active duty training (ADT), and inactive duty training (IDT) served by the Veteran during his Reserve duty.  Service personnel records associated with the claims folder show the Veteran's Reserve service began on November 16, 2002.  However, the dates of active duty, ADT, or IDT served by him during his Reserve duty have not been obtained.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO received notification from the National Personnel Records Center in January 2013 that there were no records of the Veteran at their location and it was suggested that information be obtained from Defense Personnel Records Information System (DPRIS) web.  Records from DPRIS web were obtained; however, they did not obtain the requested information (i.e., dates of active duty, ADT, or IDT during his Reserve duty).  The RO should make an additional attempt to obtain the requested information from the appropriate record depository as it is pertinent to the Veteran's claims.  38 C.F.R. § 3.159(c)(2).

The Veteran has not been afforded a VA examination in connection with the claims on appeal.  Prior to considering the merits of the Veteran's claims, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Service treatment records show mild, asymptomatic, pes planus and an innocent flow heart murmur upon enlistment examination in 1995, a motor vehicle accident in 1997, treatment for chest pains, palpitations, tachycardia, and low back pain during active duty service, and treatment for mechanical low back pain, lumbar strain, and spasms during Reserve service in 2005.  The Veteran claims that his bilateral pes planus was aggravated during service by marching in basic training and prolonged periods of standing and walking.  The Veteran claims that his heart murmur was also aggravated during active duty service.  The Veteran further contends that he injured his back in the 1997 motor vehicle accident and again during his Reserve service while lifting a dumbbell.  The Veteran testified that he has had continued problems with his feet, back, and heart since service.  The Veteran was diagnosed with DDD of the lumbar spine in 2009.  The low threshold of McClendon has been met.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The most recent VA outpatient treatment records associated with the claims folder are dated in March 2009.  Updated records of any subsequent treatment the Veteran has received for the claimed disabilities are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

1.  Take all indicated action in order to obtain copies of any service personnel records not on file from the Veteran's period of Reserve service from November 16, 2002, to December 6, 2005.  Notably, the RO should obtain the exact dates of active duty, ADT, or IDT served by the Veteran during his Reserve duty.  Any line of duty determinations should also be obtained.  All records and/or responses received should be associated with the claims file.  

2.  Secure for the record copies of the complete updated (since March 2009) VA clinical records of all evaluations and treatment the Veteran received for his feet, heart, and low back.  All requests for records and their responses must be associated with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) should be available for review by the examiners.  If the examiners do not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current feet, heart, and low back disorders should be clearly reported.  The examiners should offer an opinion in response to the following: 

(a) is it at least as likely as not (a 50% or higher degree of probability) that any pre-existing bilateral pes planus was aggravated beyond the natural progression of the disease during the Veteran's active military service?  In answering this question, the examiner should be notified that the Veteran was found to have mild, asymptomatic, pes planus on enlistment examination in 1995 and he contends that 
marching during basic training and/or prolonged periods of standing and walking aggravated his pre-existing bilateral pes planus.  The examiner should be further notified the Veteran complains of continued foot pain since service.

(b) is it at least as likely as not (a 50% or higher degree of probability) that any pre-existing heart murmur was aggravated beyond the natural progression of the disease during the Veteran's active military service?  The examiner should be notified that the Veteran was found to have an "innocent flow murmur" during enlistment examination in 1995, for which he was given a medical waiver.   In answering this question, the examiner must state whether treatment for chest pain, palpitations, and tachycardia in service were early manifestations of heart disease and/or a worsening of the pre-existing heart murmur beyond the natural progression of the disease.  

(c) at least as likely as not (a 50% or higher degree of probability) that any low back disability, to include DDD of the lumbar spine, is related to the Veteran's active and/or Reserve periods of service?  The examiner should be notified that the Veteran was involved in a motor vehicle accident in January 1997, complained of low back pain of 1.5 years duration in September 2000, and was treated for mechanical low back pain, lumbar strain, and spasm in 2005 after lifting a dumbbell.  In answering this question, the examiner must address the Veteran's contentions that he has had problems with his low back since he first injured it in 1997 and then re-injured his back in 2005, which led to his current DDD of the lumbar spine.  

If the examiners cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for bilateral pes planus and heart disease, as well as the claim for low back disability under a merits analysis, to include any pertinent evidence contained within Virtual VA or VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


